Citation Nr: 1412559	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  08-36 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for spondylosis of the cervical and lumbar spine (hereinafter, a back disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1964 to April 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, assisting the RO in New Orleans, Louisiana, which, in part, denied the benefit sought on appeal.  Currently, the RO in North Little Rock, Arkansas has jurisdiction over the claim.

A hearing was held in February 2010 before a Veterans Law Judge who has since retired.  In August 2012, the Veteran was afforded another hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are in the claims file.

Following a November 2012 Board decision denying the claim, the Secretary of VA and a representative for the Veteran filed a Joint Motion for Remand (JMR).  In the JMR, the parties agreed that the Board failed to satisfy the requirements of 38 C.F.R. § 3.103(c)(2) during the August 2012 hearing by not suggesting that the Veteran provide releases so the RO could assist in procuring evidence that was sought after in a previous July 2010 remand.  

As explained more fully below, the Board finds that any deficiency in execution of the Judge's duties at the August 2012 Board hearing pursuant to Section 3.103(c) was harmless and did not prejudice the Veteran.

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's claim has been obtained. 
2.  Although private chiropractic records and records related to a worker's compensation claim do not appear in the claims file, there was no prejudice to the Veteran in the adjudication of his claim and any deficiency in satisfying the duty to assist was harmless.

3.  An injury in service and the presence of a current back disability are conceded; however, the record does not reflect that the current back disorder was present in service or that it is causally or etiologically related to service. 


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).
 
Here, in March 2005 and February 2006 letters sent to the Veteran from the RO in New Orleans, Louisiana, and St. Louis, Missouri, respectively, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, including what he needed to provide and what would be obtained by VA.  These letters were sent prior to the initial unfavorable decision by the St. Louis RO in May 2006.

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matter on appeal, including the Veteran's service treatment records, VA treatment records, Social Security Administration medical records and private treatment records, where available.  The Board recognizes that the remand by the Board in July 2010 instructed the RO to request that the Veteran identify any outstanding private treatment records not associated with the claims file, to specifically include private chiropractic records following a car accident in 1977 and those regarding a worker's compensation (WC) claim filed around 1976.  In an August 2010 notice letter, the RO specifically requested that the Veteran further identify and complete releases for the private chiropractic records and records associated with his WC claim.  To that extent, the RO substantially complied with the July 2010 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As noted in the JMR, these records were not requested again at the August 2012 hearing before the Board.  However, they were discussed and the Veterans Law Judge was made aware that the chiropractor was deceased and the Veteran was himself unable to procure the records and that the WC claim had been filed in relation to an injury unrelated to the Veteran's military service.  The Board acknowledges that VA regulations outline a Veteran's right to a hearing and indicate that "it is the responsibility of the VA employee or employees conducting the hearings to fully explain the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  38 C.F.R. § 3.103(c)(2).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veteran Claims (Court) addressed the importance of Section 3.103(c) and discussed its application.  The Court observed that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under Section 3.103(c).  See id. at 498.  The Court noted in this regard that the rule of prejudicial error requires a case-by-case determination as to whether the error in question was harmless.  Id.  Here, the Board determined in the November 2012 decision that two elements required for entitlement to service connection have been met.  The Veteran's statements regarding his injuries in service were deemed credible and he currently has a diagnosed back disability.  The Board determined that the missing element was competent evidence of a nexus or connection between the Veteran's injury or injuries in service and his current disability.  Evidence elicited at the August 2012 hearing indicated that the outstanding records were either not available and/or would not be relevant to the question of a nexus between an in-service injury and the currently diagnosed spondylosis of the spine.  

At the August 2012 hearing, the Veteran indicated that the chiropractor, Dr. B., is now deceased and because of that, the Veteran could not locate any records.  That is an indication that the Veterans Law Judge need not have suggested the Veteran provide a release for records that the Veteran himself indicated could not be located.  In regard to the WC claim, the Veteran indicated he was working construction at a company that is now closed.  He stated that he went to a doctor, but, could not remember the doctor's name.  There was no indication that the WC claim records would address any connection between a back injury and service.  The Board finds that the information gathered at the hearing indicates that the evidence requested in the July 2010 remand is either unobtainable or would not "be of advantage to the claimant's position" or material to substantiating the claim. 38 C.F.R. § 3.103(c)(2); Bryant, 23 Vet. App. at 496.  Therefore, the Veterans Law Judge did not have reason to encourage the Veteran to submit this evidence or provide the releases that the RO had previously requested in August 2010.   

For these reasons, the Board finds that any deficiency in complying with 38 C.F.R. § 3.103(c) was harmless and did not prejudice the Veteran.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that an error is not prejudicial when it does not affect the outcome of a claim).  The claim has been fully developed, to include affording the Veteran two VA examinations and making appropriate efforts to obtain records on the Veteran's behalf, as shown in the above discussion with regard to VA's duty to assist under the VCAA.  While VA does have a significant duty to assist the Veteran in developing the facts and evidence pertinent to a claim, it is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (holding that a veteran cannot passively wait for help from VA).  

The Veteran was afforded VA examinations with respect to his claim in April 2006 and January 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The April 2006 and January 2011 VA examiners reviewed the Veteran's complete VA claims file, interviewed the Veteran, and completed a physical examination.  The VA examiners rendered diagnoses and provided appropriate opinions which are congruent with the medical evidence of record.  The Board finds that the April 2006 and January 2011 VA examinations are adequate for the purposes of this decision, and VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  See Barr, supra, see also 38 C.F.R. §§ 3.159(c)(4), 4.2 (2012). 

The Veteran was provided the opportunity to meaningfully participate in the development of his claim.  He did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Based on the foregoing, the Board concludes that VA's duty to notify and assist the Veteran in connection with his claim has been satisfied without prejudice to the Veteran.

II.  Entitlement to Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted or an injury suffered; and (3) competent evidence of a nexus or connection between the disease or injury in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  However, "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage v. Gober, 10 Vet. App. 488, 498 (1997). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

A review of the Veteran's service treatment records indicate he strained his back carrying a cabinet in service and was diagnosed with a lumbar strain.  His spine was noted to be normal at his separation examination in March 1965.  

Post-service VA treatment records indicate a fall down the stairs on an offshore oil rig in 1980.  The Veteran complained of recurring headaches as well as pain in the shoulders and neck which he attributed to that fall.  A MRI in January 1997 is the earliest VA record of lumbar disc pathology.  Cervical spine work ups did not appear in the claims file until July 1999 when the Veteran was seen by a physical therapist "with signs and symptoms of cervical disc protrusion."

During his VA examination in April 2006, the Veteran indicated that he had experienced pain in his low back since service.  He related that he sustained an injury while working construction in the 1970s that led him to file a WC claim and that he fell down the stairs on an offshore oil rig in 1980.  The examiner diagnosed spondylosis of the cervical and lumbar spine.  After review of the record and an interview with and physical examination of the Veteran, the examiner opined that it was less likely than not that his current back and neck conditions were caused by or a result of any incident during military service.  The examiner reasoned that there was no medical evidence to support the Veteran's claim of chronic or recurrent neck or low back problems since service.  

In July 2010, the Board remanded the claim to afford the Veteran another VA examination with a physician rather than a physician's aide.  At his January 2011 VA examination, the Veteran stated that following service he had "more than 100 jobs working manual labor" and that he worked through the pain in his back from the time he was discharged from the military until he stopped working in 1984 due to seizures. The Veteran indicated he has "only a lower back injury due to military service."  He denied a neck or cervical spine injury.  He informed the examiner of the WC claim he filed after an injury in 1976 while working construction.  X-rays were taken and the examiner identified mild cervical spondylosis and multilevel mild lumbar spondylosis.  She indicated her opinion that the Veteran, by his own statement, began experiencing neck and cervical spine pain in 1980 after his slip and fall injury on an oil rig.  At that time, the Veteran complained of "arthritis symptoms" in his shoulders, knees and feet along with headaches and dizziness.  No back pain was indicated.  The examiner concluded that his cervical spondylosis "is simply related to his aging process or even his report of working over 100 manual labor jobs in his occupational history."  

As to the lumbar spondylosis,  the examiner recognized the lumbar strain in service and that the March 1965 did not indicate any back pain or disability of the back.  She noted that complaints regarding the lumbar spine did not arise in post-service treatment records until the late 1990s, over 30 years after separation from service.  She recognized that at that time the Veteran was in his late 50s and opined that "it is not surprising to find the changes of spondylosis, stenosis, facet arthropathy, and discogenic changes found on the Veteran's MRI's."  She continued: "Given his extensive manual labor work history and history of MVA and motorcycle accidents, this examiner cannot relate his lumbar spine complaints to the incidents in the military exclusively because there is not any evidence of continuity of symptomatology."  

The Board recognizes that the examiner's opinion is somewhat speculative and that when an examiner is asked to render an etiology opinion and determines that she cannot do so without resorting to speculation, the Board may not rely on such an opinion unless the record in its entirety-including the examination and the opinion itself-shows that "the examiner [did] not invoke[ ] the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In other words, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id. at 389.  "Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must be otherwise apparent in the Board's review of the evidence."  Id. at 390.

Here, upon review of the evidence, the Board finds the examiner's resort to speculation justified.  Several possibilities for the cause of the Veteran's back disability appear in the record.  The examiner's rationale as to why she could only speculate was centered on the presence of post-service injuries including while working construction, an automobile accident that led to a chiropractic visit, a fall on an offshore oil rig and working numerous jobs that included manual labor.  The Board finds that the examiner considered all relevant medical information that might have allowed her to render a non-speculative opinion.  The Board cannot ignore the examiner's speculation and come to its own conclusion regarding the etiology of the Veteran's back disability.  Indeed, the Board cannot make its own independent medical determinations and is prohibited from exercising independent judgment to resolve medical questions.  Id.; see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Board acknowledges the Veteran's sincere belief that his back disability is related to service.  However, medical opinions that are speculative or inconclusive in nature cannot support a claim for entitlement to service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  As there is no competent medical opinion that raises at least a 50 percent probability that the Veteran's back disability is related to service as opposed to some other post-service incident, the Board must find that the third element required for service connection, a causal relationship between the Veteran's service and back disability, has not been established.

The Board acknowledges the Veteran's testimony that he has experienced back pain since service and his sincere belief that his pain now is related to his in-service injury or injuries.  Nonetheless, although a Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide a diagnosis of more complex medical conditions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In this regard, the Board concludes that spondylosis is not the kind of condition that is capable of lay diagnosis as it is an internal condition not subject to visual observation and often requires sophisticated imaging tests, such as x-ray or MRI, to confirm a clinical diagnosis that has been made by a medical professional upon examination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

In addition, although a layperson can provide evidence as to some questions of etiology, a question about the etiology of spondylosis or a relationship between that condition and an injury in service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau, 492 F.3d at 1376-77; Barr, 21 Vet. App. at 309; Woehlaer, 21 Vet. App. at 462.  Rather, such a question is a medical matter requiring someone with medical training to resolve.  

As there is no evidence of spondylosis in service and no medical nexus linking the Veteran's in-service injuries to his current back disability, the Board cannot grant the claim for service connection on a direct basis.  In addition, because there is no evidence that a low back disability manifested to a compensable degree within a year of the Veteran's discharge from service, service connection cannot be presumed.  See 38 C.F.R. §§ 3.307, 3.309(a).  The Board reiterates its conclusion that records concerning chiropractic treatment after a car accident or a WC claim involving a construction accident would not make it more likely that the necessary link between service and the current disability would be established.  

Because the preponderance of the evidence is against the claim, the benefit of-the-doubt doctrine does not apply, and the claim for service connection for spondylosis of the cervical and lumbar spine must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for spondylosis of the cervical and lumbar spine is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


